Citation Nr: 1303377	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  09-20 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for sleep apnea, claimed as secondary to the service-connected diabetes mellitus, type II, the service-connected posttraumatic stress disorder (PTSD), and the service-connected coronary artery disease (CAD).


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1969 to February 1971.  He served in the Republic of South Vietnam from June 1969 to June 1970. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The Veteran filed a Notice of Disagreement (NOD) in October 2008.  The RO issued a Statement of the Case (SOC) in May 2009.  In June 2009, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

In June 2011 the Veteran testified at a hearing before the undersigned Veterans Law Judge in Newark, New Jersey.  A transcript of that hearing is on file. 

In October 2011 the Board remanded the matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  The claim has been returned to the Board.

The RO certified this appeal to the Board in October 2012.  Subsequently, additional evidence was added to the record.  However, the Veteran waived his right to have the RO initially consider this evidence in a statement dated in January 2013.  38 C.F.R. §§ 20.800, 20.1304 (2012).

The Veteran's Virtual VA records were also reviewed and considered in preparing this remand.

The appeal is again REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated.  

In October 2011, the Board remanded the Veteran's claim to the RO/AMC for, in pertinent part, a VA medical opinion.   Upon remand, the Veteran was afforded VA examinations and medical opinions in November 2011, January 2012, and August 2012.  Upon a review of these examination reports, the Board finds that the VA examiners did not address all of the Board's remand directives.  

Specifically, these VA medical opinions are incomplete because none of the VA examiners addressed the aggravation aspect of secondary service connection with respect to the Veteran's service-connected coronary artery disease.  38 C.F.R. § 3.310 (2012).  The United States Court of Appeals for Veterans Claims (Court) held that the phrases "caused by" and "related to" do not address the aggravation aspect of secondary service connection.  Allen v. Brown, 7 Vet. App. 439, 449 (1995).  The Veteran asserts that his sleep apnea is caused by or aggravated by, in pertinent part, his service-connected coronary artery disease.  Therefore, this VA medical opinion is essential to the Veteran's claim.  

The aforementioned VA medical opinions are also incomplete because none of the VA examiners provided a medical opinion concerning whether the Veteran's sleep apnea was caused or aggravated by his service-connected PTSD, Type II diabetes mellitus, and coronary artery disease, acting together in concert.  The VA examiners also did not address the Internet articles submitted by the Veteran.  The Board specifically asked for these medical opinions in its remand.  The Board is prohibited from relying on its own unsubstantiated medical judgment in the resolution of a claim.  See Crowe v. Brown, 7 Vet. App. 238 (1995); Austin v. Brown, 6 Vet. App. 547 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Therefore, this claim must again be remanded for the RO/AMC to obtain a VA addendum medical opinion for the issue.  See Stegall v. West, 11 Vet. App. 268 (1998) (noting that where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated).

Additionally, the most recent outpatient treatment records from the VA Medical Center (VAMC) in Philadelphia, Pennsylvania, are dated from November 2010.  On remand, all pertinent records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran and his representative a letter, asking that the Veteran provide the names, addresses, and approximate dates of treatment of all health care providers, VA and non-VA, who have treatment him for sleep apnea, diabetes mellitus, PTSD, and coronary artery disease.  After securing any necessary authorizations, the RO/AMC should request copies of all records identified, which have not been secured for inclusion in the record, and associate them with claims folder.  Specifically, the RO/AMC is asked to obtain all pertinent VA outpatient treatment records (if any) from the Philadelphia, Pennsylvania, VAMC since November 2010; and all records pertaining to private treatment (if any) since December 2009, which have not been secured for inclusion in the record.  All records obtained should be associated with the claims folder.

If no additional records of treatment, VA or non-VA, are located, a written statement to that effect should be requested for incorporation into the record, and the procedures outlined in 38 C.F.R. § 3.159(e) should be followed.

2.  Advise the Veteran and his representative that the Veteran may submit medical evidence, including a statement from a medical doctor or appropriately qualified medical personnel, showing that the sleep apnea that he now has was caused or aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected diabetes mellitus type II, PTSD, and coronary artery disease, either alone or acting together in concert.

3.  After obtaining the above records, the RO/AMC shall ask the June 2012 VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for a VA examination with an appropriate expert to determine the etiology of his currently diagnosed sleep apnea.  The VA examiner should thoroughly review the Veteran's VA claims file, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  

The VA examiner is requested to specifically address the following:

a) Is it at least as likely as not that the Veteran's currently diagnosed sleep apnea was aggravated (permanently worsened beyond the normal progression) by his service-connected coronary artery disease?  Please explain the reasons for your opinion.
  
b) Is it at least as likely as not that the Veteran's currently diagnosed sleep apnea was caused by his service-connected PTSD, Type II diabetes mellitus, and coronary artery disease, acting together in concert?  Please explain the reasons for your opinion.

c) Is it at least as likely as not that the Veteran's currently diagnosed sleep apnea was aggravated (permanently worsened beyond the normal progression) by his service-connected PTSD, Type II diabetes mellitus, and coronary artery disease, acting together in concert?  Please explain the reasons for your opinion.

In rendering these opinions, the examiner should address the information contained in the articles from the Internet which the Veteran has submitted into evidence. 

If the examiner finds that the Veteran's sleep apnea was aggravated by any service-connected disability or combination of the service-connected disabilities, acting together in concert, the examiner should quantify the degree of aggravation, if possible. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If no opinion can be rendered without resort to speculation please so state and provide the rationale therefor.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2012).

4.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


